Dismissed and Memorandum Opinion filed September 9, 2014.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00675-CR
                              NO. 14-14-00676-CR

                    JAMES DAUBREY JONES, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
                 Trial Court Cause Nos. 1399882 and 1400256

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to two counts of aggravated robbery with a
deadly weapon. In each case, in accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on July 29, 2014, to
confinement for twenty years in the Institutional Division of the Texas Department
of Criminal Justice. The sentences were ordered to run concurrently. Appellant
filed a pro se notice of appeal in each case. We dismiss the appeals.
      In each case, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in each record on appeal. See Tex. R. App. P. 25.2(d).
The record in each case supports the trial court’s certification. See Dears v. State,
154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeals.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2